DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakshmanan (US 20170357029 A1) and Shi et al. (US 20210390428 A1)[hereinafter “Shi”].
Regarding Claims 1, 8, and 9, Lakshmanan discloses a method (and corresponding computer program and computer) of predicting the amount of precipitation based on deep learning performed by a computing device including at least one processor [Abstract – “In an embodiment, radar observation data for time points are received at an input layer of a rain rate prediction neural network. The radar observations are forward propagated via hidden layers of the network to determine rain rates for the time points. The rain rates are integrated over a time period, determined based on the time points, to determine a predicted rainfall amount.”], the method comprising:
receiving meteorological data measured in a weather observation system [Paragraph [0049] – “Examples of field data 106 include … (h) weather data (for example, precipitation, temperature, wind, forecast, pressure, visibility, clouds, heat index, dew point, humidity, snow depth, air quality, sunrise, sunset)”Paragraph [0102] – “Cross validation may include comparison to ground truthing that compares predicted results with actual results on a field, such as a comparison of precipitation estimate with a rain gauge at the same location [.]”]; and
predicting the amount of precipitation of a region of interest based on the meteorological data by using a deep learning model [Abstract – “In an embodiment, radar observation data for time points are received at an input layer of a rain rate prediction neural network. The radar observations are forward propagated via hidden layers of the network to determine rain rates for the time points. The rain rates are integrated over a time period, determined based on the time points, to determine a predicted rainfall amount.”], wherein the deep learning model is pre-trained based on an error calculation between a prediction value and Ground Truth (GT)[Paragraph [0102] – “Cross validation may include comparison to ground truthing that compares predicted results with actual results on a field, such as a comparison of precipitation estimate with a rain gauge at the same location [.]”].
Lakshmanan fails to disclose that the deep learning model is pre-trained based on a combination of a first loss function and a second loss function for an error calculation different from the first loss function, and the combination of the first loss function and the second loss function is expressed by a sum of the first loss function and the second loss function to which a predetermined weight for adjusting a relative weight between the first loss function and the second loss function is applied.
However, Shi discloses the use and weighting of such loss functions as part of statistical process for training a model [See Paragraphs [0056]-[0069], emphasis on Paragraphs [0064]-[0066].].  It would have been obvious to perform such steps in order to account for the effects of noise in the meteorological data.

Regarding Claim 2, Lakshmanan discloses that the meteorological data includes:
a first input characteristic including an atmospheric state variable based on meteorological information measured in the weather observation system [Paragraph [0049] – “Examples of field data 106 include … (h) weather data (for example, precipitation, temperature, wind, forecast, pressure, visibility, clouds, heat index, dew point, humidity, snow depth, air quality, sunrise, sunset)”Paragraph [0102] – “Cross validation may include comparison to ground truthing that compares predicted results with actual results on a field, such as a comparison of precipitation estimate with a rain gauge at the same location [.]”]; and
a second input characteristic including a geophysical variable based on the meteorological information measured in the weather observation system [Paragraph [0049] – “Examples of field data 106 include (a) identification data (for example, acreage, field name, field identifiers, geographic identifiers, boundary identifiers, crop identifiers, and any other suitable data that may be used to identify farm land, such as a common land unit (CLU), lot and block number, a parcel number, geographic coordinates and boundaries, Farm Serial Number (FSN), farm number, tract number, field number, section, township, and/or range)”].

Regarding Claim 3, Lakshmanan discloses that the atmospheric state variable includes at least one of temperature, wind direction, wind speed, the amount of precipitation, earth surface pressure, sea level pressure, and humidity at a point where the meteorological information is measured [Paragraph [0049] – “Examples of field data 106 include … (h) weather data (for example, precipitation, temperature, wind, forecast, pressure, visibility, clouds, heat index, dew point, humidity, snow depth, air quality, sunrise, sunset)”].

Regarding Claim 4, Lakshmanan discloses that the geophysical variable includes at least one of a longitude, a latitude, an altitude of the point at which the meteorological information is measured, and identification information of the weather observation system [Paragraph [0049] – “Examples of field data 106 include (a) identification data (for example, acreage, field name, field identifiers, geographic identifiers, boundary identifiers, crop identifiers, and any other suitable data that may be used to identify farm land, such as a common land unit (CLU), lot and block number, a parcel number, geographic coordinates and boundaries, Farm Serial Number (FSN), farm number, tract number, field number, section, township, and/or range)”].

Regarding Claim 6, Lakshmanan discloses that the deep learning model includes at least one neural network which receives the meteorological data and outputs a rainfall rate of the region of interest [Abstract – “In an embodiment, radar observation data for time points are received at an input layer of a rain rate prediction neural network. The radar observations are forward propagated via hidden layers of the network to determine rain rates for the time points. The rain rates are integrated over a time period, determined based on the time points, to determine a predicted rainfall amount.”] at a time point at which a predetermined lead time has elapsed based on an observation time point of the meteorological data [Paragraph [0144] – “Predicted rain rates 730, 731, 732 (and other predicted rain rates determined for other time points) may be transmitted to an integration model unit 740. Integration model unit 740 may use the received predicted rain rates 730, 731, 732, and integrate the received rates over the time period t_n−t_0 to determine a predicted rainfall amount 750 for the time period t_n−t_0. For example, if the time difference between t_n and t_0 is sixty minutes, then predicted hourly rainfall amount 750 may represent the amount of rainfall expected to fall on a ground in a given area within an hour.”].

Regarding Claim 7, Lakshmanan discloses that the neural networks are two or more [Fig. 7 – rain rate prediction network 720 and rain rate prediction network 722], each of the two or more neural networks receives meteorological data observed at a different time point [Paragraph [0140] – “FIG. 7 depicts an example embodiment of a model environment that can be used to train a neural network to predict rain rates. In an embodiment, a model environment 700 includes a plurality of inputs 710, 712 that correspond to radar observation data received from a radar system at different time points. In the depicted example, input 710 includes radar observation data received at t_0, while input 712 includes radar observation data received at t_n. Other radar observation data, such as the data at t_1 may also be used in model environment 700.”] and outputs a rainfall rate of the region of interest [Paragraph [0142] – “Upon receiving input 710, rain rate prediction network 720 generates a predicted rain rate 730 at t_0.”Paragraph [0143] – “Upon receiving input 720, rain rate prediction network 722 generates a predicted rain rate 730 at t_n.”].

	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakshmanan (US 20170357029 A1), Shi et al. (US 20210390428 A1)[hereinafter “Shi”], and Lin et al. (US 20210073644 A1)[hereinafter “Lin”].
Regarding Claim 5, Lakshmanan fails to disclose that the first loss function includes a loss function for calculating a Mean Squared Error (MSE), and the second loss function includes a loss function for calculating a Mean Absolute Error (MAE).
However, Lin discloses discloses the use and weighting of such functions as part of statistical process for training a model [See Paragraphs [0034]-[0035]].  It would have been obvious to perform such steps in order to refine the performance of the rainfall model.

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    193
    893
    media_image1.png
    Greyscale

Examiner’s Response:
	The corresponding rejection is hereby withdrawn.

Applicant argues:

    PNG
    media_image2.png
    518
    896
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    523
    895
    media_image3.png
    Greyscale
…

    PNG
    media_image4.png
    496
    884
    media_image4.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  Shi teaches that performing such a process is advantageous in training a model because it produces a model having higher accuracy [See Paragraph [0069]] by addressing the effects of noise [Paragraph [0066]].  That Lakshmanan also discloses noise as an issue would have motivated one having ordinary skill in the art to have considered how others would have gone about correcting that problem.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20210365761 A1 – System And Method For Real Time Prediction Of Water Level And Hazard Level Of A Dam
US 20170351963 A1 – ESTIMATING CONFIDENCE BOUNDS FOR RAINFALL ADJUSTMENT VALUES
US 20220004897 A1 – MACHINE LEARNING PIPELINE FOR PREDICTIONS REGARDING A NETWORK
US 20210334650 A1 – ARTIFICIAL-INTELLIGENCE-BASED WATERWAY INFORMATION SYSTEM

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865